Citation Nr: 0941859	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for hypertension.

The Veteran's appeal previously included a claim for service 
connection for asthma.  In an August 2009 rating decision, 
the Appeals Management Center (AMC) granted service 
connection for asthma.  The AMC's decision resolved the 
appeal as to that issue.

In November 2006, the Board remanded the case for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  


FINDINGS OF FACT

1.  The Veteran's blood pressure was measured as within 
normal limits during service and the year following service.

2.  The Veteran's current hypertension, documented from 2003 
forward, did not measurably manifest until more than a year 
after his service.


CONCLUSION OF LAW

Chronic hypertension was not incurred or aggravated in 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this case, the RO provided notice of the types of evidence 
to submit in letters issued in December 2002, April 2003, and 
December 2006.  However, only 
the December 2006 letter was compliant with the VCAA with 
respect to his hypertension claim.  In that letter, the RO 
advised the Veteran what information and evidence was needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  That letter also advised the Veteran how VA 
determines disability ratings and effective dates.  The case 
was thereafter readjudicated in September 2009.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post service treatment 
records, and VA examination reports.  The Board remanded the 
case in 2006 for development, to include attempts to obtain 
additional medical records.  VA received additional medical 
records, and associated those records with the claims file.

As shown above, the Veteran was notified and aware of the 
evidence needed to substantiate that claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by responding to notices, and providing 
evidence and written arguments.  Thus, VA provided the 
Veteran with a meaningful opportunity to participate in the 
claims process, and he has done so.  Any error in the 
sequence of events or content of the notices is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has substantially complied with the notice and assistance 
requirements, and the Veteran is not prejudiced by a decision 
on the claim at this time.


Service Connection for Hypertension

The Veteran reports that he has had hypertension for many 
years.  He essentially contends that his hypertension began 
during his service or is otherwise related to his service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including hypertension, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§1112; 38 C.F.R. §§ 3.307, 3.309.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

On the Veteran's September 1969 service entrance medical 
examination, his blood pressure was 136/88.  He reported 
having a history of frequent or severe headaches.  On his 
January 1972 separation examination, his blood pressure was 
120/80.  His service treatment records do not contain any 
other blood pressure readings.

The claims file contains records from the medical department 
of the Veteran's post service employer.  In a September 1972 
medical examination, the Veteran's blood pressure was 120/70.  
On re-examination in February 1976, his blood pressure was 
130/74.  An undated record shows his blood pressure was 
128/80.  The employer medical department records, which are 
dated from 1972 to 1990, contain notations of physical 
injuries and acute illnesses, but do not contain any other 
information regarding the Veteran's blood pressure.

The Veteran had a week of VA inpatient medical treatment for 
alcohol abuse in April 1981.  During that treatment, eleven 
blood pressure readings were taken.  His systolic pressure 
ranged from 92 to 140.  His diastolic pressure ranged from 70 
to 108, with five of the eleven readings being 90 or more.  
On a VA screening in May 1981, his blood pressure was 140/88.

In May 2002, the Veteran requested service connection for 
high blood pressure.  On VA examination in January 2003, the 
Veteran reported that he was first informed that his blood 
pressure was high about twenty years earlier, when he was 
donating blood.  He noted that he continued to be told, at 
his annual blood donations, that his blood pressure was 
elevated.  He indicated that he was not on medication for 
hypertension.  The examiner recorded blood pressure readings 
of 180/110 and 170/105.  The examiner's impression was blood 
pressure elevation.

Private physician M. T., D.O., examined the Veteran in 
January 2003.  The Veteran's blood pressure was 155/91.  Dr. 
T. diagnosed hypertension, and started the Veteran on 
medication to treat hypertension.  On follow-up in February 
2003, the Veteran's blood pressure was 141/90.  Records dated 
through 2006 show ongoing treatment for hypertension.

In statements submitted in April 2004 and December 2006, the 
Veteran reported that, during service, he had nosebleeds in 
Okinawa in 1970, and in Vietnam.  He reported that he began 
donating blood at work in the mid 1970s, and that the nurses 
who took his donations told him that he had high blood 
pressure.  He indicated that he did now know the location of 
the organization that visited his workplace to conduct the 
blood drives.  He stated that he received treatment at a city 
hospital.  He indicated that he sought records of that 
treatment, but a hospital employee told him that the records 
had been destroyed.  He reported that, in 2002, practitioners 
at a VA medical facility found that he had elevated blood 
pressure.  He indicated that he began private treatment for 
hypertension.

In a December 2006 letter, the Veteran's wife wrote that she 
had known the Veteran since 1972.  She indicated that she is 
a nurse.  She reported that from the time she met the Veteran 
he had chronic complaints of headaches and episodes of 
nosebleeds.  She stated that the nurse at the Veteran's work 
indicated that the Veteran's blood pressure was elevated, and 
monitored it regularly.  She related that in the last couple 
of years, the Veteran had needed hypertension medication to 
keep his blood pressure stable.

On VA medical examination in May 2009, the Veteran indicated 
that he was on medication for hypertension.  His blood 
pressure was 168/98.

Recent medical evidence shows that the Veteran has chronic 
hypertension.  The service treatment records show blood 
pressure within normal limits, with no evidence of 
hypertension.  In a workplace examination in the year 
following separation from service, the Veteran's blood 
pressure was within normal limits.  The other available 
medical records from the 1970s do not show that had elevated 
blood pressure readings or hypertension.  The Veteran reports 
that nurses conducting blood drives found high blood pressure 
beginning as early as the mid 1970s.  He has not been able to 
identify a source for records of those findings.  
The earliest available medical evidence of elevated blood 
pressure readings is during the April 1981 VA 
hospitalization, although he was not diagnosed with 
hypertension at that time.  The earliest evidence showing a 
diagnosis of hypertension is from 2003.

The Veteran suggests that nosebleeds, which reportedly began 
during service and continued after service, are an indication 
that he had hypertension during service.  The Veteran does 
not have medical training.  While he is competent to report 
his history of nosebleeds, his statements are not competent 
medical evidence that his nosebleeds during service indicate 
elevated blood pressure during service.  The Board 
acknowledges that the Veteran's wife is reportedly a nurse 
and stated that he suffered from nose bleeds and headaches 
following discharge from service.  However, her letter 
provides no opinion that the Veteran suffered from 
hypertension in service or within the year following his 
discharge from service.  

In any event, the Board finds the separation examination 
report and the medical records dated within the first few 
years after the Veteran's discharge from service to be more 
probative than the Veteran's and his wife's recollections 30 
years after service.  In this regard, the Veteran's wife's 
statement that the nurse at his employer regularly monitored 
the Veteran's blood pressure is not supported by the 
employment medical records, which reflect, at most, three 
readings taken during the during the 1970s, one of which was 
his initial employment physical and another was a re-
examination four years later.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  The third reading is undated 
and also appears to be based on a physical examination, not 
specific visit for such.  Importantly, all three readings 
reflected blood pressure within normal limits.  See generally 
38 C.F.R. § 4.104, Diagnostic Code 7101 (the term 
hypertension means diastolic pressure predominantly 90mm. or 
greater and isolated systolic hypertension means systolic 
blood pressure is predominantly 160mm. or greater with 
diastolic pressure below 90mm).

The Board notes that a VA medical opinion pertaining to his 
claim for hypertension was not obtained in this case.  
However, such is not required in this case.  See 38 C.F.R. 
§ 3.159(c)(4).  In this case there is no credible evidence of 
hypertension during service or within one year following 
discharge from service.  Indeed, there is affirmative 
information to the contrary-the normal blood pressure 
readings on the separation examination and the employment 
physical.  In addition, there is no competent and credible 
evidence suggesting a link between his current hypertension 
and service.  More importantly, there is contemporaneous 
medical evidence that the Veteran's blood pressure was within 
normal limits during service, and for at least several years 
after service.  Thus, there is no duty to obtain a VA opinion 
in this matter.  See Duenas v. Principi, 18 Vet. App. 512, 
517 (2004), citing Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 
2003) ("a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease").  

In summary, the preponderance of the evidence indicates that 
the Veteran did not have hypertension during service or the 
year following service.  Accordingly, the appeal for service 
connection for hypertension is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


